Citation Nr: 1802787	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected left foot disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1995 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim of entitlement to a rating in excess of 10 percent for a service-connected left foot disability.

In August 2016, the Veteran testified at her Board hearing that the June 2015 VA examiner inaccurately reported her symptoms of pain.  Specifically, the Veteran reported daily excruciating pain.  In addition, the Veteran testified that she also had nerve pain associated with her foot surgeries; however, this was not noted in the June 2015 VA examination.  Therefore, the Veteran should be provided a new VA examination to consider her lay statements of pain as well as a separate, if needed, examination that takes into account her nerve pain complaints.

Further, the Veteran testified at her Board hearing that she was attempting to obtain a separate nerve study.  It is unclear whether the Veteran did undergo a separate nerve study; therefore, the RO should clarify with the Veteran if a nerve study was done, and if so, the files should be uploaded to the claims file.  

Finally, the Board notes a letter notifying the Veteran that her case had been returned to the Board's docket was mailed to the Veteran and her representative in February 2017.  There has been no response from the Veteran or the Veteran's representative.  While the Veteran did not notify the VA of a change in address directly, the returned mail serves as constructive notice of the change.  

In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then resend the docketing letter.

Accordingly, the case is REMANDED for the following actions:

1. The RO should verify the Veteran's current mailing address.  Her representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.

2. Obtain any outstanding VA or private treatment records and associate those with the claims file.  Request that the Veteran assist in any necessary retrieval of these records.  Specifically, determine whether the Veteran did undergo a separate nerve study as stated in the August 2016 Board hearing.

3. Schedule a VA examination with a medical professional with appropriate expertise to determine the current severity of the Veteran's left foot disability.  A separate VA examination should be scheduled to examine the Veteran's nerve pain complaints if necessary.

The contents of the entire electronic claims file, to include a complete copy of this remand must be made available to the individual(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must provide detailed findings responsive to the applicable scar rating criteria, specifically indicating whether the service-connected left foot scars are painful or unstable.  If any aspect of the left foot scars causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

The examiner must also provide detailed findings responsive to the Veteran's nerve pain complaints.

4. Then readjudicate the claim and issue a supplemental statement of the case to the Veteran and her representative, if warranted, before returning the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




